DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The is a response to the RCE filed 8/8/2022.  Claims 1-3, 10 and 12-16 are pending and are under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyotaka (US 2011/0292088).
Regarding claim 14-15, Toyotaka’s figures 2A and 8B shows A display device comprising: a pixel portion; a first sequential circuit (20-2; figure 2A); a second sequential circuit (20-3; figure 2A); and a bus line (13; figure 2A) configured to supply an output signal of the first sequential circuit to the pixel portion, wherein the first sequential circuit comprises a first output terminal (27; figure 2A) electrically connected to the second sequential circuit, a second output terminal (25; figure 2A) electrically connected to the bus line (13; figure 2A), a first transistor (38; figure 8B), a second transistor (33; figure 8B), a third transistor (52; figure 8B), a fourth transistor (53; figure 8B), a fifth transistor (39; figure 8B), a sixth transistor (34; figure 8B), and a seventh transistor (32; figure 8B), wherein one of a source and a drain of the first transistor is electrically connected to the bus line and one of a source and a drain of the fifth transistor, and the other of the source and the drain of the first transistor is configured to be supplied with a first clock signal (24), wherein one of a source and a drain of the second transistor is electrically connected to the first output terminal and one of a source and a drain of the sixth transistor, and the other of the source and the drain of the second transistor is configured to be supplied with a second clock signal (22), wherein a gate of the first transistor is electrically connected to a gate of the second transistor through the third transistor and  the fourth transistor, wherein the gate of the first transistor is electrically connected to one of a source and a drain of the seventh transistor through the third transistor, wherein the gate of the second transistor is electrically connected to the one of the source and the drain of the seventh transistor through the fourth transistor, wherein a gate of the fifth transistor is electrically connected to a gate of the sixth transistor and a gate of the seventh transistor as called for in claims 14-15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyotaka (US 2011/0292088) in view of Matsui et al. (US 2015/0116194).
Regarding claim 1, Toyotaka’s figures 2A and 8B shows A display device comprising: a pixel portion; a first sequential circuit (20-2; figure 2A); a second sequential circuit (20-3; figure 2A); and a bus line (13; figure 2A) configured to supply an output signal of the first sequential circuit to the pixel portion, wherein the first sequential circuit comprises a first output terminal (27; figure 2A) electrically connected to the second sequential circuit, a second output terminal (25; figure 2A) electrically connected to the bus line (13; figure 2A), a first transistor (38; figure 8B), a second transistor (33; figure 8B), a third transistor (52; figure 8B), a fourth transistor (53; figure 8B), a fifth transistor (39; figure 8B), a sixth transistor (34; figure 8B), and a seventh transistor (32; figure 8B), wherein one of a source and a drain of the first transistor is electrically connected to the bus line and one of a source and a drain of the fifth transistor, and the other of the source and the drain of the first transistor is configured to be supplied with a first clock signal (24), wherein one of a source and a drain of the second transistor is electrically connected to the first output terminal and one of a source and a drain of the sixth transistor, and the other of the source and the drain of the second transistor is configured to be supplied with a second clock signal (22), wherein a gate of the first transistor is electrically connected to a gate of the second transistor through the third transistor and  the fourth transistor, wherein the gate of the first transistor is electrically connected to one of a source and a drain of the seventh transistor through the third transistor, wherein the gate of the second transistor is electrically connected to the one of the source and the drain of the seventh transistor through the fourth transistor, wherein a gate of the fifth transistor is electrically connected to a gate of the sixth transistor and a gate of the seventh transistor.

Toyotaka et al. reference does not show the low-level potential of the first clock signal (24; PWC2; figure 3C) is higher than the low-level potential of the second clock signal (22, GCK1; figure 3C), and wherein the high-level potential of the first clock signal is higher than the high-level potential of the second clock signal as called for in claim 1.

Matsui’s figure 6 shows first and second transistors (80, 83) coupled to first and second clock signal (CLK1b, CLK1a), a bus line (86) and an output terminal (87) connected to a next sequential circuit.  The first and second clock signals having different low level potential; wherein the low potential of the first clock signal (Vss2) is lower than the low potential of the second clock signal (Vss1).  The selection of different low potential levels for the first and second clock signals is to reduce power consumption (see paragraph 0072).  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Toyotaka et al.’s first and second clock signals with different low potential levels for the purpose of reducing power consumption as taught by Matsui reference.

Regarding the limitation of the high level potential of the first clock signal is higher than the high level potential of the second clock signal as called for in claim 1, Toyotaka et al.’s figure 8B second output terminal (25) is used to drive a row of hundred pixels (10; figure 1A) within a display panel; whereas the Toyotaka et al.’s first output signal (27) is used to drive only a next sequential circuit.  Since, the output signal of the second output terminal is driving a much heavier load (pixels) than the output signal from the first output terminal, one skilled in the art would have readily recognized a higher potential level for the first clock signal (24; Toyotaka’s figure 3C) would be needed to drive a row of hundreds pixels compared to a high potential level for the second clock signal (22; Toyokata’s figure 3C) that drives a single stage sequential circuit.  This will achieve a higher resolution for a display panel.   Therefore, outside of any non-obvious results, the obviousness of having the high level potential of the first clock signal higher than the high level potential of the second signal for the purpose of enhancing resolution of a display panel will not be patentable under 35USc 103.

Regarding claims 2-3, Toyokata’s display device is capable of being liquid crystal/light-emitting device.
Regarding claim 10; Toyokata’s figure 8B further comprising an eighth transistor (31), wherein a gate of the eighth transistor is electrically connected to an input signal wiring (21), wherein one of a source and a drain of the eighth transistor is electrically connected to the gate of the first transistor through  the third transistor, and wherein the one of the source and the drain of the eighth transistor is electrically connected to the gate of the second transistor through the fourth transistor. 

Regarding claim 12, Toyokata’s figure 8B shows the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, and the seventh transistor have the same conductivity type.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyotaka (US 2011/0292088) in view of Matsui et al. (US 2015/0116194) and further in view of Umezaki et al. (US 2008/0079865).
The combination of Toyotaka and Matsui et al. reference shows a display device comprising all the aspects of the present invention as noted above except for each of the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, and the seventh transistor has an oxide semiconductor film in a channel formation region as called for in claim 13. 
Umezaki et al. teaches that channel region of a transistor formed with oxide semiconductor film containing crystal with size greater than or equal to 1nm and less than 10nm can be fabricated at room temperature and having a low heat resistance, see paragraph {0032, 0424, 0793}. Such formation of the transistors would reduce off-current, thus, minimizing erroneous operation (paragraphs 0019, 0037). Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have the channel region of Toyokata’s transistors formed using an oxide semiconductor film containing crystal with size greater than or equal to 1nm and less than 10nm for the purpose of having low power dissipation/consumption and minimizing erroneous operation as being taught by Umezaki et al. reference.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyotaka (US 2011/0292088) in view of Umezaki et al. (US 2008/0079865).
Toyotaka reference shows a display device comprising all the aspects of the present invention as noted in claims 14-15 except for each of the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, and the seventh transistor has an oxide semiconductor film in a channel formation region as called for in claim 16. 
Umezaki et al. teaches that channel region of a transistor formed with oxide semiconductor film containing crystal with size greater than or equal to 1nm and less than 10nm can be fabricated at room temperature and having a low heat resistance, see paragraph {0032, 0424, 0793}. Such formation of the transistors would reduce off-current, thus, minimizing erroneous operation (paragraphs 0019, 0037). Therefore, it would have been obvious to person skilled before the effective filing of the invention was made to have the channel region of Toyokata’s transistors formed using an oxide semiconductor film containing crystal with size greater than or equal to 1nm and less than 10nm for the purpose of having low power dissipation/consumption and minimizing erroneous operation as being taught by Umezaki et al. reference.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0044228) in view of Toyokata et al. (US 2011/0292088).
Regarding claims 14-15, Jang’s figures 3 and 6 shows A display device comprising: a pixel portion; a first sequential circuit (STn; figure 3); a second sequential circuit (STn+1; figure 3; and a bus line (SCP_n; figure 3) configured to supply an output signal of the first sequential circuit to the pixel portion, wherein the first sequential circuit comprises a first output terminal (CRP_n; figure 3) electrically connected to the second sequential circuit, a second output terminal (SCP_n; figure 3) electrically connected to the bus line , a first transistor (Spu; figure 6), a second transistor (Cpu; figure 6), a fifth transistor (Spd; figure 6), a sixth transistor (Cpd; figure 6), and a seventh transistor (TR3; figure 6), wherein one of a source and a drain of the first transistor is electrically connected to the bus line and one of a source and a drain of the fifth transistor, and the other of the source and the drain of the first transistor is configured to be supplied with a first clock signal (S_Clk_2), wherein one of a source and a drain of the second transistor is electrically connected to the first output terminal and one of a source and a drain of the sixth transistor, and the other of the source and the drain of the second transistor is configured to be supplied with a second clock signal (C-Clk_2),  wherein a gate of the fifth transistor is electrically connected to a gate of the sixth transistor and a gate of the seventh transistor.
Jang’s figure 6 does not show a third transistor and a fourth transistor (139, 137; figure 2 of the present invention) as called for in claims 14-15.
Toyotaka et al.’s figure 8B shows a sequential circuit shows a gate of the first transistor (38) is electrically connected to a third transistor (52) and a fourth transistor (53).  The third transistor and the fourth transistor are used to reduce loading effect in the sequential circuit, thus, to prevent erroneous operation (see paragraphs 0090-0091).  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention was made to include Toyotaka et al.’s third transistor (52) and fourth transistor (53) in Jang’s circuit arrangement for the purpose of reducing loading effect in the sequential circuit, thus to prevent erroneous operation as being taught by Toyotaka et al. reference.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US2014/0044228) in view of Toyotaka (US 2011/0292088) and further in view of Umezaki et al. (US 2008/0079865).
The combination of Jang and Toyotaka references shows a display device comprising all the aspects of the present invention as noted in claims 14-15 except for each of the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, and the seventh transistor has an oxide semiconductor film in a channel formation region as called for in claim 16. 
Umezaki et al. teaches that channel region of a transistor formed with oxide semiconductor film containing crystal with size greater than or equal to 1nm and less than 10nm can be fabricated at room temperature and having a low heat resistance, see paragraph {0032, 0424, 0793}. Such formation of the transistors would reduce off-current, thus, minimizing erroneous operation (paragraphs 0019, 0037). Therefore, it would have been obvious to person skilled before the effective filing of the invention was made to have the channel region of Jang’s transistors formed using an oxide semiconductor film containing crystal with size greater than or equal to 1nm and less than 10nm for the purpose of having low power dissipation/consumption and minimizing erroneous operation as being taught by Umezaki et al. reference.

Claim(s) 1-3, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2014/0044228) in view of Toyokata et al. (US 2011/0292088) and Matsui (US2015/0116194).
Regarding claim 1, Jang’s figures 3 and 6 shows A display device comprising: a pixel portion; a first sequential circuit (STn; figure 3); a second sequential circuit (STn+1; figure 3; and a bus line (SCP_n; figure 3) configured to supply an output signal of the first sequential circuit to the pixel portion, wherein the first sequential circuit comprises a first output terminal (CRP_n; figure 3) electrically connected to the second sequential circuit, a second output terminal (SCP_n; figure 3) electrically connected to the bus line , a first transistor (Spu; figure 6), a second transistor (Cpu; figure 6), a fifth transistor (Spd; figure 6), a sixth transistor (Cpd; figure 6), and a seventh transistor (TR3; figure 6), wherein one of a source and a drain of the first transistor is electrically connected to the bus line and one of a source and a drain of the fifth transistor, and the other of the source and the drain of the first transistor is configured to be supplied with a first clock signal (S_Clk_2), wherein one of a source and a drain of the second transistor is electrically connected to the first output terminal and one of a source and a drain of the sixth transistor, and the other of the source and the drain of the second transistor is configured to be supplied with a second clock signal (C-Clk_2),  wherein a gate of the fifth transistor is electrically connected to a gate of the sixth transistor and a gate of the seventh transistor.

Jang reference does not show: (1) a third transistor and a fourth transistor (139, 137; figure 2 of the present invention); (2) the low-level potential of the first clock signal (S_clk_2 of Jang) is higher than the low-level potential of the second clock signal (C-Clk_2 of Jang), and wherein the high-level potential of the first clock signal is higher than the high-level potential of the second clock signal as called for in claim 1.
 
Regarding the difference noted in item (1), Toyotaka et al.’s figure 8B shows a sequential circuit shows a gate of the first transistor (38) is electrically connected to a third transistor (52) and a fourth transistor (53).  The third transistor and the fourth transistor are used to reduce loading effect in the sequential circuit, thus, to prevent erroneous operation (see paragraphs 0090-0091).  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention was made to include Toyotaka et al.’s third transistor (52) and fourth transistor (53) in Jang’s circuit arrangement for the purpose of reducing loading effect in the sequential circuit, thus to prevent erroneous operation as being taught by Toyotaka et al. reference.
Regarding the difference as noted in item (2), Matsui’s figure 6 shows first and second transistors (80, 83) coupled to first and second clock signal (CLK1b, CLK1a), a bus line (86) and an output terminal (87) connected to a next sequential circuit.  The first and second clock signals having different low level potential; wherein the low potential of the first clock signal (Vss2) is lower than the low potential of the second clock signal (Vss1).  The selection of different low potential levels for the first and second clock signals is to reduce power consumption (see paragraph 0072).  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Jang’s first and second clock signals with different low potential levels for the purpose of reducing power consumption as taught by Matsui reference.

Regarding the limitation of the high level potential of the first clock signal is higher than the high level potential of the second clock signal as called for in claim 1, Jang’s figure 6 second output terminal (SCP-n) is used to drive a row of hundred pixels within a display panel; whereas the Jang’s first output signal (CRP-n) is used to drive only a next sequential circuit.  Since, the output signal of the second output terminal is driving a much heavier load (pixels) than the output signal from the first output terminal, one skilled in the art would have readily recognized a higher potential level for the first clock signal (S-clk_2; Jang’s figure 6) would be needed to drive a row of hundreds pixels compared to a high potential level for the second clock signal (C-Clk_2; Jang’s figure 6) that drives a single stage sequential circuit.  This will achieve a higher resolution for a display panel.   Therefore, outside of any non-obvious results, the obviousness of having the high level potential of the first clock signal higher than the high level potential of the second signal for the purpose of enhancing resolution of a display panel will not be patentable under 35USc 103.

Regarding claims 2-3, Jang’s display device is capable of being liquid crystal/light-emitting device.
Regarding claim 10; Jang’s figure 6 further comprising an eighth transistor (Tr1), wherein a gate of the eighth transistor is electrically connected to an input signal wiring (CRP-n-1), wherein one of a source and a drain of the eighth transistor is electrically connected to the gate of the first transistor through  the third transistor, and wherein the one of the source and the drain of the eighth transistor is electrically connected to the gate of the second transistor through the fourth transistor. 

Regarding claim 12, the combination of Jang, Toyokata and Matsui references shows the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, and the seventh transistor have the same conductivity type.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US2014/0044228), Toyotaka (US 2011/0292088), Matsui (US 2015/0116194) and further in view of Umezaki et al. (US 2008/0079865).
The combination of Jang, Toyotaka, Matsui references shows a display device comprising all the aspects of the present invention as noted in claim 1 except for each of the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, and the seventh transistor has an oxide semiconductor film in a channel formation region as called for in claim 13. 
Umezaki et al. teaches that channel region of a transistor formed with oxide semiconductor film containing crystal with size greater than or equal to 1nm and less than 10nm can be fabricated at room temperature and having a low heat resistance, see paragraph {0032, 0424, 0793}. Such formation of the transistors would reduce off-current, thus, minimizing erroneous operation (paragraphs 0019, 0037). Therefore, it would have been obvious to person skilled before the effective filing of the invention was made to have the channel region of Jang’s transistors formed using an oxide semiconductor film containing crystal with size greater than or equal to 1nm and less than 10nm for the purpose of having low power dissipation/consumption and minimizing erroneous operation as being taught by Umezaki et al. reference.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        8/14/2022